department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date date employer_identification_number person to contact id number contact numbers phone fax tax_exempt_and_government_entities_division number release date uil certified mail- return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter dated march 20xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective december 20xx the revocation of your exempt status was made for the following reasons sec_501 c of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 d ii states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests you engaged in substantial non-exempt activities in 20xx and subsequent years and did not satisfy the operational_test prescribed by treasury regulations beginning with the 20xx tax_year your activities were primarily directed towards being a donation receptacle to facilitate maximum_tax benefits donors reaped inappropriate tax benefits in connection with your fagade easement program any tangible benefits to the public derived from your activities are elusive at best you have not established that your are operated exclusively for exempt purposes described in sec_501 c of the code specifically you have not shown that a substantial part of your activities does not serve the private interest of your officers and other individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of section of the code in one of the following three venues united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia a petition or compliant in one of these three courts must be filed before the st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the court at the following addresses united_states tax_court second street nw washington d c us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law you have to file a petition in a united_states court the taxpayer_advocate can however see a tax matter that may not have been resolved through normal channels gets prompt and proper handling you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_61 c of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations main street room cincinnati oh department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office of the tax payer advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely nanette m downing director eo examinations letter rev catalog number 34809f form 886a i n arne of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx issues should the sec_501 c exempt status of the organization sometimes referred to as the organization or be revoked because the organization operates for a substantial non-exempt purpose and serves private rather than public interests more than incidentally should facts exempt status be revoked retroactively to december 20xx the organization was incorporated in articles of incorporation is organized to further historic preservation provide educational initiatives on historic preservation and to accept and hold easements including fac ade easements on december 20xx per its it filed a form_1 application_for recognition of exemption form which was received by the irs on january 20xx is listed as the power_of_attorney and statutory agent on the form_1023 the president is listed as when form_1023 was filed in 20xx it listed three directors a real_estate consultant from and an architect from is an attorney who represented that he had taken a few architectural courses in college represented that each of the directors would work an per the form_1023 average of hours a week for attending all board meetings and assist ing in evaluating the appropriateness of donations none are compensated as employees of not have dedicated office space but shares office space with the law firm and would perform identical activities such as the organization does the exemption application ratable share of expenses_incurred located in stated that funds may change hands for in the office share arrangement the form_1 part v disclosed that with the law firm an employee an additional disclosure indicated that legal services would be provided by the law firm than has a close relationship is a partner and in which in which has an interest of less is form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx the form_1023 stated that it had received one donation of a fa9ade easement as of its filing and that it planned to continue to acquire similar historically significant properties and maintaining the conversation sic features of the properties received the organization received a determination_letter dated march 20xx granting it exemption from income_tax under sec_501 a as an organization described in sec_501 c of the internal_revenue_code in its determination_letter the organization was given an advance_ruling through december 20xx that it was a non-private foundation pursuant to sec_509 of the code the effective date of the exemption was december 20xx the date of incorporation the organization an accrual basis taxpayer with a taxable_year ending december filed its first form_990 beginning with the year ending 12-31-20xx on forms the following information appears return prepared by returned signed by directors tax_year 20xx 20xx date filed 03-06-xx 08-12-xx 20xx 05-18-xx 20xx 06-01-xx 20xx 07-27-xx hours per week dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the year 20xx was employed at is still currently an employee of the law firm certified_public_accountant became one of the directors of she when she filed the form_1023 and is an attorney and a the organization accepted its first fa9ade easement donation in the year 20xx form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx the form_990 returns reflect the following information with respect to the fa de easement donations that it has received tax_year 20xx 20xx 20xx 20xx 20xx by 12-31-20xx properties the in in number of easement fair_market_value per facade easements donations balance_sheet had received six donations of fa9ade easements for the following in in in in donated 12-28-20xx home_office of donated -25-20xx donated november 20xx donated 12-14-20xx donated 12-30-20xx donated 12-28-20xx all of the above facade easements that were donated to formerly known as company a lawyer was a friend of were arranged by the for-profit one of the original partners in president and a board member of according to facade easements as decided to start the organization approached him and introduced the concept of was involved in real_estate transactions subsequently changed its name to death which occurred in 20xx the on or around the time of web site states from the who weare web site is a strategic tax consulting firm that connects taxpayers community founded in 20xx stakeholders and governmental entities to maximize the returns on their investments we do this through a socially responsible approach that leverages the tax policies and programs established by federal state and local governments what we do although the end objectives of government tax programs are often easy to understand the process by we know how to structure and which those objectives are attained can be daunting at form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a n arne of taxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended december xx december xx manage the process we are embedded from start to finish ensuring that maximum value is obtained by all parties based in represents clients or investors who are interested in obtaining a charitable_contribution_deduction and any_tax credits usually at the state or local level associated with a facade easement donation or rehabilitation of historic property the company specializes in syndicating tax_credits with respect to fa98de easement transactions arranged by investors tentatively agree to create a limited_liability_company llc that will purchase the property as some properties appear to have been purchased or owned by a partnership in which investors purchase a partnership_interest in which investors in llc's purchased a partnership_interest once a property is identified an appraisal is done the appraisal is paid for by the llc or one of the investors in the case with the donations made to appraisals were performed by the same person located in for its clients the all the from ' principals themselves invested in limited_liability companies in order to invest in the which is the office building where llcs donated the fa98de easement in the summarizes the advertising provided to prospective investors by the to conducts business those in 20xx the following in regards to two limited_liability companies are formed to purchase of the partnership_interest of the limited_partnership partnership owning the investors taking advantage of the opportunity may purchase membership interests in partnership in accordance with the number of investment units purchased partnership contributes historic fac ade and development rights easement to a qualified_organization not specified in return partnership partners llcs will receive a charitable_contribution_deduction equal to the fair_market_value of the fac ade and lost development rights easement the charitable deduction is allocated according to the partner's_interest_in_the_partnership order to complete the rehabilitation of the building partnership will obtain financing which will be non-recourse to the limited partners the lender will receive a security_interest in the underlying real_estate and its income stream and any other required guarantees will be given by the llcs the mortgages on the property must be subordinated to the historic fac ade and lost development rights easement investors have a put option at fair_market_value at the end of year provides services to vest the conservation_easement in form 886-a rev department of the treasury- internal_revenue_service page -4- form 886a n arne of taxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended december 20xx december 20xx the organization does not require an application such as an application_for approval to contribute an easement from prospective donors with respect to the donation of the fagade easement while arranging the package for investors to inquire if it is interested in receiving the fagade easement contribution there is no indication that the board_of directors votes whether to accept or reject a proposed donation upon initial contact from or that the organization is regularly provided with any information concerning the prospective easement donation prior to the closing of the transaction however a representative of provides with the one-time donation fee amount and the amount of the yearly fee the organization uses the appraisal amount of the facade to determine the one time donation fee usually a percentage of the appraised value of the easement as well as the yearly fee contacts drafts the easement donation contract between the donor llc and known as the if it believes they are needed there are no records to show that it did so the is permitted to make corrections and or amendments while also spells out the amount of the cash donation required for acceptance of the easement donation if the investors are satisfied the current owner sells the property to a partnership or llc s the llc s comes into existence in escrow the donation of the facade easements occurs in escrow to facilitate the timely closing for the investors original signature undated on the closing documents none of the directors of attended the escrow closing for the fagade easement transactions employees handle the escrow and filings once escrow closes and the perfected documents are returned to notify the two inactive directors signature on corporate resolutions agreeing to the donation the two active directors routinely provided his and request their and and stated that on two occasions he viewed the facade easements prior to the donations on the other occasions he relied on the appraisal reports there is no indication in any of files that it had any contact with the donors prior to the donation other than to answer a few questions posed by third party attorneys during the determination_letter in order to facilitate changed the wording on one of its letters from the corporation will be a qualified 501_c_3_organization to is qualified to accept historic easements easement donation transaction in 20xx prior to receipt of its project form 886-a rev department of the treasury- internal_revenue_service page -5- form 886a n arne of taxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended december 20xx december 20xx according to the correspondence between and the donation of the store facade in took ten days between first contact and the donation apparently and was still waiting on the appraisal in order to facilitate the transaction did not view the facade review an appraisal or even ask for the upfront or yearly donation he signed the one page signature page on the standard easement agreement put together by section of the easement needed to close this deal before the calendar_year end and express shipped it to agreement did not contain any donation amount only the wording that the grantee intends to make a donation representative suggested that in one case a from one of provided the revised letter and mailed it to the potential donor the codified language deleted was actually language suggested by underwriter a year before when standardized donation letters in order to facilitate the donation was trying to package the to be included in a letter to an insurance eliminate codified language 20xx to suggested the organization include the following language in a letter dated ceo is classified as a publically supported non-profit organization and as such is comfortable with their sic ability to meet the public support_test based on the donation of easements and fees associated with said easements this determination will entail an analysis of sec_509 of the internal_revenue_code that will address whether any agents have received from disqualified persons as defined by sec_4946 which will in turn require the analysis of a grantor to determine if they are properly to be labeled a substantial_contributor as defined in sec_507 asked donation did not know who the donor was mailed it to the donor the organization complied and had the resources necessary to enforce the easement at the for a copy of its during the enforcement letter which basically provided assurances that the law firm would ensure that time letter before suggested a few changes one of the changes was to remove the following sentence this determination will entail an analysis of sec_509 of the internal_revenue_code that will address whether any agents have been received from disqualified persons as defined by sec_4946 which will in turn require the analysis of a grantor to determine if they are properly to be labeled a substantial_contributor as defined in sec_507 when discussing this with on 02-14-20xx her comment was that they just allowed of saying the man had glasses they just said the man to change it to a more generic form instead asked to review a draft of the packaged the when substantially less than usual amount for the up front donation fee based on the formula that used for the prior easement donations the up front donation should fa9ade easement donation asked for a form 886-a rev department of the treasury- internal_revenue_service page -6- form 886a name oftaxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended december 20xx december 20xx instead have beendollar_figure donation amount the two llc grantors of this facade easement had previously donated a facade easement with a substantially higher donation percentage for the up settled for the discounted contribution front fee when he replied that they did this because is our best referral source for deals settled for a flat fee ofdollar_figure for the up front was asked why the organization does not have any minutes indicating that it has regular meetings rather appears to meet approximately once a year through a unanimous consent of directors in lieu of meeting consent of directors which reflects the corporate resolutions adopted by the board the unanimous consent of directors in lieu of meeting is not executed simultaneously but is dated at the top and contains signatures of the directors sometimes on separate but identical signature pages there are no dates by the signatures the following is a summary of the consents in lieu of meeting with the corresponding resolutions that were provided during the service's examination of books_and_records the sole incorporator appoints and authorizes to execute all necessary documents and accept donations action by separate unanimous written consent of all the directors to accept the facade easement resolution is dated 12-28-20xx and the facade easement respectively all noted infra these resolutions were actually signed much later than the date listed and backdated president of the corporation secretaryft reasurer ' and are appointed directors is appointed is appointed vice president and is appointed action by unanimous written consent of all the directors to accept the facade easement of the is appointed president of the corporation is appointed secretaryftreasurer ' and are appointed directors is appointed vice president and action by unanimous written consent of all the directors to accept the facade easement of the form 886-a rev department of the treasury- internal_revenue_service page -7- form 886a n arne of taxpayer department of the treasury- internal_revenue_service ex lanation of items directors and ' is appointed president of the corporation is appointed secretaryftreasurer ' one day later appointed directors schedule no or exhibit year period ended december 20xx december 20xx and are appointed is appointed vice president and are action by unanimous written consent of all the directors to accept the facade easement of the there was no corporate resolution in the files with respect to the donation of the easement that allegedly occurred 12-30-20xx fac ade the two active directors example the consent of directors to accept the 12-28-20xx and the consent of directors to accept the 28-20xx both consents were emailed to the directors for their signatures on 06-26-20xx facade easement resolution is dated facade easement is dated routinely back dated documents for and it appears that the reason why the consent of directors for the mailed out in 20xx is because it did not previously exist personnel at a copy of the resolution in june of 20xx resolution was ever done not every deal has requested one easement donation was requested email reply was that it doesn't look that the told the revenue_agent that he never met the other two directors and had had only occasional phone contact on two occasions the revenue_agent interviewed duties as director just included signing documents sent to him he spends about five minutes a year on it and he doesn't consider himself involved with asked worked for a real_estate consulting firm one of the clients of was also working with not participate in any of the negotiations or review of any of the easements he claimed that he has never spoken to signature is needed and he responded that he originally employer did and that he is only contacted when his how he became involved with recommended him to stated that his the agent the revenue_agent interviewed his duties as reviewing the minutes consents and the tax_return that the law firm sends him he has no other duties he never participated in any of the negotiations or on two occasions described form 886-a rev department of the treasury - internal_revenue_service page -8- form 886a n arne oft axpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended december 20xx december xx reviewed any of the easements one of the partners at was introduced to through e-mail correspondence between principal directors of the organization had to contact information as to and the organization indicates that the two in order to secure contact in order to obtain their signatures the revenue_agent was not able to locate director in the year 20xx who served briefly as a and insist that no payments are made to by or that there is any remuneration from to or on an office computer it appears that pamphlet was not widely during the years examined did not have a web site nor does it currently have a web site it did not advertise and had no marketing materials other than a double page pamphlet prepared by either distributed but was primarily provided to prospective donors clients of of the organization making any outreach efforts in order to solicit donations of conservation easements including fagade easements from any other sources other than returns reflect no expenses for marketing or outreach although articles of incorporation that is purposes included providing education on conservation easements it conducted no educational activities and made no expenditures_for such activities from its inception through the years examined there is no record represented in its the form does not keep uniform records with respect to each file with one the organization's files with respect to each fagade easement that it holds contain only scant information and exception all of the files appear to contain a document entitled easement agreement the legal document that actually holds the donor responsible for retaining the original facade and its upkeep not all the respective easement files containing the easement agreement contained a signed copy of the applicable agreement however none of the files contain a baseline study or report or other evidence of due diligence on the organization's behalf that describes the fayade easement the condition of the property the potential for environmental variables etc as in existence immediately prior to donation rather the easement agreement relies on the appraisal report as constituting the baseline documentation it appears that rebuked request specifically in one of the initial donations involving the once asked for a baseline report but asked about the baseline documentation report which defines the conservation features in an email from basically dismissed the organization's request by stating the baseline documentation is included in the appraisal and telling the appraiser is of his work the organization never asked for this information again the agent asked how proud of to form 886-a rev department of the treasury- internal_revenue_service page -9- form 886a i n arne oft axpayer department of the treasury - internal_revenue_service explanation of items to point out the baseline documentation in the appraisal was in the appraisals schedule no or exhibit year period ended december 20xx december 20xx could only say it while most of the files contain the appraisal for the respective fa98de easement the appraisal usually only contains a description of the original architecture and a picture of the building but no close up pictures of the fa98de none of the appraisals contain a description of the condition of the facade nor is there any mention of the presence or non-presence of other elements that may affect the facade as time goes on for example no mention is made if there are problems with smog or close to industry that emits something into the air that has and or might affect the facade over time it is clear from the appraisal reports that each of the properties underlying the donated easements were subject_to local ordinances that preserved the subject property and restricted changes to the property with the exception of one file there do not appear to be forms non cash charitable_contributions attached to the appraisals or made a part of the each easement file the form is required to be signed by donees who received contributed_property several files but not all contain a letter of acknowledgement to the donor thanking the donor for the contribution of the fa98de easement the service has examined several llc entities that have donated fa98de easements to the organization to determine whether improper charitable_contributions deductions have been claimed these examinations were conducted independently from the examination of in those cases it was determined that the charitable_contribution_deduction claimed by the fagade easement donors were substantially overstated and that in particular the appraisal reports did not substantiate a diminution in value for the underlying property applied improper methodology and that the appraisals contained substantial errors and omissions among other things in those examinations of the donors the service determined that the value of the easements contributed to service's primary position is that the contribution of the fa98de easement did not meet the substantiation requirements under sec_170 and the regulations and that the appraisal is not a qualified_appraisal within the meaning of sec_170 and sec_1 170a- c the service further concluded that the easement was not protected in perpetuity as required by sec_170 and that the easement agreement does not protect the first position of against claims of mortgage holders as required by the treasury regulations was overstated by millions of dollars in one of the cases the in january 20xx the united_states department of justice filed a complaint in the u s district_court for the and his company the complaint noted that easements for purposes of the deduction under jrc sec_170 shortly thereafter had appraised more than conservation against form 886-a rev department of the treasury- internal_revenue_service page -10- form 886a i n arne of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx and his company agreed to an agreed order of permanent injunction barring him and the company from engaging in providing appraisals with regard to monitoring and enforcement activities there is no information showing that the donated easements were inspected on an annual basis there appears to be little to no inspection activity during the earlier years of the organization's existence the files contain no pictures from the inspection visits the files do not contain any inspection reports concerning the fagade easement or the present condition of the property the organization does not have a template form used for the inspections when inspecting the properties with a fagade easement held by the organization his time as an attorney was first billed to the law firm the travel_expenses incurred in visiting the sites were submitted to the law firm for reimbursement under an accountable_plan visited the sites as an employee of controlled when the law firm bills balance_sheet legal fees constitute the majority of the expenses on show up on form_990 returns a small miscellaneous fee is normally the only other expense on the return when the agent asked how much cash was available to defend the easements assured the agent that the organization had dollar_figure no accounts_payable however at the time of the examination of dollar_figure the accrued legal expenses do not in the bank and the organization had in unbilled legal fees owed the law firm in excess or any service includes reviewing documents preparing the form_990 returns travel for inspections etc the two directors bill the law firm to get reimbursed then as lawyers in the law firm they bill bank statements reviewing easement agreements or other performs is considered a legal charge on the return this appraisals inter alia are the complaint alleges that continually and repeatedly unreliable due to material and substantive errors and omissions unsupported assumptions and his failure to comply with generally accepted professional appraisal standards substantially overstate the fair_market_value of the easements by hundreds of thousands if not millions of dollars distort data and provide misinformation or unsupported personal opinions to achieve artificially high values that are often completely out of line with actual property values in the market area and are riddled with problematic methodology and conclusions that lead to substantial valuation misstatements of the resulting charitable_contribution deductions taken by his clients the complaint order and department of justice press release are attached hereto as exhibit similarly the tax_court has found defective see m dunlap v commissioner tcmemo_2012_126 friedberg v commissioner tcmemo_2011_233 appraisals to be form 886-a rev department of the treasury - internal_revenue_service page -11- form 886a n arne oft axpayer department of the treasury - internal revenue setvice ex lanation of items schedule no or exhibit year period ended december 20xx december 20xx the legal expenses paid each year are summarized as follows tax_year 20xx 20xx 20xx 20xx 20xx legal fees _per returns dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure received exempt status it was classified as a publicly supported at the time organization within the meaning of sec_509 of the code period was through december 20xx the organization reflects the easement donations as contributions at their fair_market_value per the appraisals when completing schedule a to the form_990 donations as being received by substantial contributors consequently the calculation for the public support_test shows public support does not reflect any of the easement its advance_ruling law sec_501 a of the internal_revenue_code code generally exempts from federal income_taxation those organizations described in sec_501 c in order to qualify for exemption under sec_501 c an organization must satisfy four criteria it must be organized and operated exclusively for certain specified exempt purposes including charitable purposes no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual no part of its activities may constitute intervention in any political campaign on behalf of or in opposition to any candidate for public_office and no substantial part of the activities may consist of political or lobbying_activities failure to satisfy any of these requirements bars qualification under sec_501 92_tc_1053 and cases cited therein see also 37_f3d_216 5th cir aff'g per curiam 102_tc_558 the operational_test focuses on how the organization is actually operated regardless of whether it is properly organized for tax-exempt purposes pursuant to the treasury regulations included in the requirements for an organization to meet the operational_test the organization must be primarily engaged in activities which accomplish one or more of the exempt purposes specified in sec_501 c the primary activities test sec_1 c -1 c additionally the organization's net_earnings must form 886-a rev department of the treasury- internal_revenue_service page -12- form 886a i n arne of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx not be distributed in whole or part to the benefit of private shareholders or individuals the inurement prohibition test sec_1 c -1 c a deduction may be allowed under sec_170 for the value of a qualified_conservation_contribution if the requirements of that section are met sec_170 defines a qualified_conservation_contribution as the contribution i of a qualified_real_property_interest ii to a qualified_organization iii exclusively for conservation purposes i a qualified_real_property_interest as relevant here includes a restriction granted in perpetuity on the use which may be made of the real_property sec_170 ii a qualified_organization as relevant here is defined as a public charity described in sec_501 c sec_170 iii to be exclusively for conservation purposes the conservation_purpose of such a restriction must be protected in perpetuity sec_170 further for contributions made after date certified_historic_structures such as those at issue here must meet additional requirements including i restrictions preserving the entire exterior of the building and prohibiting any change inconsistent with the historical character of the exterior ii a written_agreement between the donor and donee that the donee is a qualified_organization and has the resources and commitment to manage and enforce the restrictions and iii that taxpayers claiming a deduction include several required items including a qualified_appraisal within the meaning of sec_170 e sec_170 sec_1_170a-14 of the regulations provides that to be considered an eligible donee under this section an organization must be a qualified_organization have a commitment to protect the conservation purposes of the donation and have the resources to enforce the restrictions a conservation group organized or operated primarily or substantially for one of the conservation purposes specified in sec_170 will be considered to have the commitment required by the preceding sentence one of the ways to be a qualified_organization is to be a charitable_organization described in sec_501 c that meets the public support_test of sec_509 substantial non-exempt purpose as noted above an organization will not be regarded as operated for one or more exempt purposes if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c t he presence of a single substantial nonexempt purpose precludes exempt status for the organization regardless of the number or importance of the exempt purposes nationalist movement t c pincite citing better business bureau v united_states form 886-a rev department of the treasury- internal_revenue_service page -13- form 886a name oftaxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended december xx december 20xx 325_us_279 and other cases in 113_tc_47 the court wrote although an organization might be engaged in only a single activity that single activity might be directed toward multiple purposes both exempt and nonexempt if the nonexempt purpose is substantial in nature the organization will not satisfy the operational_test citations omitted an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 c if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes see better business bureau v united_states 326_us_278 324_f2d_633 8th cir aff'g 39_tc_93 cert_denied 376_us_969 organizations that facilitate tax_avoidance schemes do not qualify for exemption under sec_501 a of the code as organizations described in sec_501 c see church of world peace inc v commissioner t c memo affd 52_f3d_337 1ofh cir the tax_court held and the tenth circuit affirmed that the church did not comply with the requirements of sec_501 because by promoting a circular flow of funds from the donors to the church and back to the donors and facilitating improper charitable_contribution deductions the church did not operate exclusively for exempt purposes enumerated in sec_501 c see also 70_fedclaims_782 where an organization is actively participating in a scheme designed to facilitate tax_avoidance the organization is not entitled to exempt status because it is furthering substantial non exempt purposes revrul_80_278 c b established a three-part test to determine whether an organization's activities will be considered permissible under sec_501 c the purpose of the organization is charitable the activities are not illegal contrary to public policy or in conflict with statutory restrictions and the activities are in furtherance of the organization's exempt_purpose and are reasonably related to the accomplishment of that purpose private benefit a basic principle of the law of charity is that the community rather than designated individuals is served see iv a scott the law of trusts sec 4th ed thus an exempt charitable_organization must show that it benefits a charitable_class form 886-a rev department of the treasury - internal_revenue_service page -14- form 886a n arne of taxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended december xx december xx that is sufficiently large or indefinite so the community as a whole is benefited in keeping with this principle sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus in order to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests in 92_tc_1053 the tax_court defined prohibited private benefits as an 'advantage profit fruit privilege gain or interest ' it concluded that the term private benefit included nonincidental benefits conferred on disinterested persons that may serve private interests ld pincite when an organization provides prohibited private benefit it cannot be said to be operating exclusively for exempt purposes redlands surgical services t c pincite american campaign academy t c see also 477_f2d_340 4th cir cert_denied 413_us_910 in redlands the court made it clear that the proscription against private benefit encompasses not only inurement where there are benefits conferred on insiders having a personal and private interest in the organization but also benefits conferred on unrelated or disinterested persons ld in 82_tc_973 an organization was revoked on the grounds that it was operated for a substantial nonexempt purpose due to substantial private benefit and that it violated the proscription against inurement an organization is not described in sec_501 c if it serves a private interest more than incidentally see revrul_69_545 g b revrul_78_86 g b and revrul_76_152 g b if however the private benefit is only incidental to the exempt purposes served and insubstantial it will not result in a loss of exempt status see t q st louis union aahp co v united 374_f2d_427 8th cir similarly occasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes will not generally sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests we also note that the one-third support_test and the not-more-than one-third support_test are designed to insure that an organization which is excluded from private_foundation_status under sec_509 is responsive to the general_public rather than to the private interests of a limited number of donors or other persons sec_509 a -3 a form 886-a rev department of the treasury - internal_revenue_service page -15- form 886a i n arne of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx constitute prohibited private benefits see 78_tc_921 a private benefit is considered incidental only if it is incidental in both a qualitative and quantitative sense in order to be incidental in a qualitative sense the benefit must be a necessary concomitant of the activity which benefits the public at large ie the activity can be accomplished only by benefiting certain private individuals to be incidental in a quantitative sense the private benefit must not be substantial after considering the overall public benefit conferred by the activity see american campaign academy t c pincite citing 88_tc_1 aff'd without published opinion 838_f2d_465 4th cir in church by mail inc v commissioner f 2d 9th cir aff'g t c church by mail sent out sermons in numerous mailings this required a great deal of printing services twentieth century advertising agency provided the printing and mailing twentieth century was controlled by the same ministers it also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both church by mail and twentieth century church by mail business comprised two-thirds of the business of twentieth century in deciding for the government the court made the following statement there is ample evidence in the record to support the tax court's finding that the church was operated for the substantial non-exempt purpose of providing a market for twentieth's services where a for-profit organization benefits substantially from the manner in which the activities of a related exempt_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 c even if it furthers other exempt purposes international postgraduate medical foundation v commissioner tcmemo_1989_36 in 71_tc_1067 several for-profit est organizations exerted significant indirect control_over est of hawaii a nonprofit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the nonprofit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion that est of hawaii did not qualify as an organization described in sec_501 c of the code conservation as a charitable purpose form 886-a rev department of the treasury- internal_revenue_service page -16- form 886a i n arne of taxpayer department of the treasury - internal rewnue service explanation of items schedule no or exhibit year period ended december 20xx december 20xx sec_501 c of the internal_revenue_code provides exemption from federal_income_tax for organizations that are organized and operated exclusively for educational scientific charitable or other exempt purposes the protection of the environment by promoting a conservation_purpose as defined in sec_170 of the code is deemed to be a charitable purpose as relevant here sec_170 includes in the definition of conservation_purpose the preservation of a certified_historic_structure a certified_historic_structure is defined in sec_170 as either a building structure or land area which is listed in the national register or any building which is located in a registered_historic_district and is certified by the secretary of the interior as being of historic significance to the district the tax_court in east llc v commissioner tcmemo_2011_84 involving tax_year and property in nyc explicitly found that local law rather than the rights provided to the conservation organization under the deed of easement preserved the subject property therefore the easement did not preserve a certified_historic_structure pursuant to sec_170 in herman v commissioner tcmemo_2009_205 the tax_court held that the contribution of a conservation_easement regarding the unused air rights over a certified_historic_structure apartment building did not preserve the certified_historic_structure or historically important land area where the easement itself did not prevent the historic_structure from being altered or demolished in revrul_67_292 1967_2_cb_184 the service held that an organization formed for the purpose of purchasing and maintaining a large tract of forest land to be reserved as a sanctuary for wild birds and animals and to be open to the public for educational_purposes qualified as exempt under sec_501 c in revrul_70_186 1970_1_cb_128 the service concluded that an organization formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features furthered a charitable purpose in revrul_76_204 1976_1_cb_152 the service considered an organization formed by scientists conservationists and other community representatives for the purpose of preserving the environment it accomplished this purpose by acquiring and maintaining ecologically significant undeveloped land such as swamps marshes forests wilderness tracts and other natural areas the organization worked closely with federal state and local governmental agencies to identify ecologically significant land the organization accomplished its conservation_purpose by either maintaining the land itself or through a transfer to a governmental agency the service concluded that the form 886-a rev department of the treasury- internal_revenue_service page -17- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx organization was enhancing the accomplishment of an express national policy of conserving the nation's unique natural_resources and in this sense was advancing education and science and benefiting the public in a manner that the law regards as charitable in revrul_78_384 1978_2_cb_174 however exemption was denied a nonprofit organization that owned farmland and restricted its use to farming or other uses the organization deemed ecologically suitable but which did not operate for the purpose of preserving ecologically significant land and did not otherwise establish that its self imposed restriction on the land resulted in any direct or significant public benefit charitable_contribution deductions sec_170 permits a deduction for the value of a qualified conservation if certain requirements are met sec_170 and sec_1_170a-14 provide that a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes sec_170 defines a qualified_real_property_interest of the donor other than a mineral_interest a remainder_interest and a restriction on the use which may be made of the real_property sec_170 requires the conservation_purpose to be protected in perpetuity under sec_1_170a-14 a restriction granted in perpetuity on the use of the property must be based on legally enforceable restrictions that will prevent uses of the retained_interest in the property that are inconsistent with the conservation_purpose of the contribution under sec_170 the term qualified_organization includes most governmental entities and certain sec_501 public_charities sec_1_170a-14 sets forth additional requirements that an organization must meet before a charitable_contribution_deduction is permitted for a conservation_easement this part of the regulation requires an organization to have a commitment to protect the conservation purposes of the donation and have the resources to enforce the restrictions sec_170 includes the preservation of a certified_historic_structure as a conservation_purpose sec_170 provides that a property will be certified as a historic_structure if it is listed on the national register or is located in a registered_historic_district and is certified by the by the secretary of the interior as being of historic significance to the district t reas reg sec_1 170a-14 g provides that no deduction will be permitted under this section for an interest in property which is subject_to a mortgage unless the mortgagee subordinates its rights in the property to the right of the qualified_organization to enforce the conservation purposes of the gift in perpetuity form 886-a rev department of the treasury - internal_revenue_service page -18- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december xx december xx sec_1_170a-14 to prevent potential impairment to the conservation_purpose of the easement contemplates that the donor will provide the qualified_organization sufficient documentation to establish the condition of the restricted_property the documentation is designed to protect the conservation_purpose in perpetuity where the owners continued use of the underlying property could impair the conservation_purpose the regulation also requires a donor to give the qualified_organization the right to monitor the property for the purpose of determining whether property owner is complying with the conservation easement's restrictions and enforce the conservation restrictions by appropriate legal action under sec_1_170a-14 the value of a the contribution of a perpetual conservation restriction on a given property is its fair_market_value as of the date of the contribution as determined by an appraisal performed by a qualified_appraiser the regulation also provides if there is a substantial record of sales of easements comparable to the donated easement such as pursuant to a governmental program the fair_market_value of the donated easement is based on the sales_price of such comparable easements if no substantial record of market-place sales is available to use as a meaningful or valid comparison as general_rule but not necessarily in all cases the fair_market_value of a perpetual conservation restriction is equal to the difference between the fair_market_value of the property it encumbers before granting the restriction and the fair_market_value of the encumbered property after granting the restriction if as a result of the contribution of a perpetual conservation restriction the donor or a related_person receives or can reasonably expect to receive financial or economic benefits that are greater than those that will inure to the general_public from the transfer no deduction is allowable under this section in addition sec_1_170a-14 provides that easement's fair_market_value must take into account how immediate or remote the likelihood is that the property absent the restriction would in fact be developed as well as any effect from zoning conservation or historic preservation laws that already restrict the property's potential highest_and_best_use the regulation goes on to provide there may be instances where the grant of a conservation restriction may have no material effect on the value of the property in which case no deduction would be allowable sec_1_170a-14 of the income_tax regulations provides rules concerning qualified conservation contributions a deduction under sec_170 is generally not form 886-a rev department of the treasury - internal_revenue_service page -19- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx allowed for a charitable_contribution of any interest in property that consists of less than the donor's entire_interest in the property other than certain transfers in trust see sec_1_170a-6 relating to charitable_contributions in trust and sec_1_170a-7 relating to contributions not in trust of partial_interests in property however a deduction may be allowed under sec_170 for the value of a qualified_conservation_contribution if the requirements of this section are met a qualified_conservation_contribution is the contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes to be eligible for a deduction under this section the conservation_purpose must be protected in perpetuity see sec_1 170a- b and sec_1_170a-14 effective date of revocation section dollar_figure of revproc_2013_9 i r s provides that the revocation of a determination_letter recognizing exemption may be retroactive if there has been a change in the applicable law the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented further sub sec_1 of that section states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation will ordinarily take effect as of the date of such material_change discussion no longer qualifies as an organization described in sec_501 and its exemption from taxation under sec_501 a should be revoked because has furthered a substantial nonexempt purpose by facilitating improper charitable contribution deductions it is well settled that an organization is not entitled to exemption if it has a single substantial nonexempt purpose better business bureau v united_states supra airlie foundation inc v united_states ustc 1jbig_number d d c in determining whether for purposes of the operational_test the critical inquiry is on the actual purposes advanced by its activities redlands surgical services v commissioner supra american campaign academy v commissioner supra cases involving hidden nonexempt purposes have concentrated on the manner in which an organization conducted its activities see eg living faith inc v commissioner 956_f2d_365 ih cir nonprofit insurance alliance of california v united_states ustc 1jbig_number fed cl has a substantial non exempt_purpose form 886-a rev department of the treasury- internal_revenue_service page -20- form 886a i n arne oft axpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx played an integral role in facilitating grossly overstated tax deductions for limited_liability companies who invested in historic properties investment deals that were planned marketed and executed by by being the vehicle for accepting fayade easement donations only clients donors never questioning the fact that each and every donation package from was a willing participant in had been appraised by the same appraiser selected by facilitating grossly overstated charitable_contribution deductions in connection with its facade easement program like the new dynamics case avoid taxes by claiming grossly overstated deductions additionally had an economic incentive for itself in facilitating facade easements and because its fees depended on the appraisal amounts it benefitted from high valuations thus exempt_purpose and is not an organization described in sec_501 c activities consist of helping its donors furthered a substantial non- the activities of are distinguishable from those conducted by the organizations described in revrul_68_14 and since the activities conducted by primarily served the private interests of its donors a group that does not constitute a charitable_class the benefit conferred by both a qualitative and quantitative sense see american campaign academy v commissioner supra by operating for the benefit of its donors furthered a substantial non-exempt purpose see old dominion box co inc v united_states supra to its donors is more than incidental from operated primarily for private interests rather than for public purposes in that its activities substantially benefitted the donors and the for-profit entity in determining whether an organization qualifies or continues to qualify for exemption under sec_501 c we must examine the activities conducted by the organization and determine whether such activities benefit the public private interests or both in the case of an organization that benefits both public and private interests the organization must establish that it is operated primarily for public interests and that any private benefit is incidental in both a qualitative and quantitative sense see sec_1 c -1 d ii of the regulations see also american campaign academy v commissioner supra records show that the organization's activities were primarily directed towards being a donation receptacle to facilitate maximum_tax benefits for customers donors the service believes that all the donors reaped inappropriate tax benefits in connection with fac ade easement program any tangible benefits to the public activities are elusive at best especially when substantially_all of derived from accord 687_f3d_21 cir form 886-a rev department of the treasury- internal_revenue_service page -21- form 886a i n arne of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx easements are subject_to preservation laws regulating the maintenance repairs and or restoration of the facades and board through accommodated both of whom came to the who was actively involved in real clients the organization when rebuffed by activities but simply yielded to every request made by board_of directors performed virtually no oversight with nearly all of its directors had a close after learning about conservation did not directly control who founded principal although association with easements from his friend estate deals and records show that respect to structured each transaction and including rushing to accept fac ade easement donations at the end of the year in order to facilitate last minute tax strategies for did not require the donors to provide baseline studies with respect to the fac ade easements moreover it did no due diligence of its own the tax-exempt status of clients and court concluded that for-profit corporations were able to use the nonprofit as an instrument to further their for-profit purposes like the for-profit organizations in est of hawaii as an instrument to further its for-profit tax consulting purposes which are designed to maximize the return on its clients' investments and achieve tax savings like the est organizations described in est of hawaii benefits from its clients this causes a private benefit to be served see also church by mail and international postgraduate medical foundation supra donors at the expense of the general_public in est of hawaii the tax to serve its own interests and the private interests of to further its business objectives and those of operations that it abused existence by using so dominated substantially uses was not just and its clients is also demonstrated was created and operated to benefit never made any effort to obtain fac ade easements from sources best source of referrals of donations it that by the fact that other than was its only source the organization's so-called marketing materials were distributed solely to prospective donors clients of the organization conducted no outreach or educational activities which could have been a source for obtaining donations of fac ade easements from donors other than clients it never solicited easements rather it served solely an acceptance vehicle for structured real_estate transactions whereby donors could also gain conservation_easement donations principals of personally benefited from contribution with respect to the fac ade easement that was donated to has determined that particular fac ade easement was not a qualified_conservation_contribution because there was no qualified_appraisal and that the conservation purposes of the property were not protected in perpetuity and alternatively the easement was substantially overvalued existence as they took deductions for a charitable who were investors in the the service form 886-a rev department of the treasury - internal_revenue_service page -22- form 886a n arne of taxpayer l department of the treasury - internal_revenue_service ex q_lanation of items schedule no or exhibit year period ended december 20xx december xx the examination of interests within the meaning of sec_1 c -1 d ii of the regulations accordingly we have determined that is not operated exclusively for exempt purposes shows that its operations serve private rather than public did not engage primarily in exempt_activities such as those that accomplish charitable conservation purposes has not engaged primarily in activities that accomplish charitable or other exempt purposes described in sec_501 c thus exempt purposes within the meaning of sec_501 c and sec_1 c -1 c and as such fails to qualify for exemption under sec_501 c is not operated exclusively for while may be organized for a charitable purpose the preservation of historic properties it is not operated for one within the meaning of sec_501 c the organization's primary activity is the operation of a facade easement donation program the organization has few to no policies or procedures in place to ensure that it furthers a conservation_purpose under sec_501 c when in accepts an easement and holds easements as a general_rule prior to accepting an easement donation no one from with a written report detailing the condition of the property baseline study detailing the property's condition at the time of the donation and how the easement donated will serve a conservation_purpose under sec_501 none of the directors have any significant experience in fields related to conservation moreover as discussed below and monitoring the property once the property is donated inspects the property takes photographs or provides does not have policies for inspecting the property does not require a donor to provide a an organization is eligible to accept tax deductible fagade easement donations on qualifying historic properties if it is a qualifying_organization under sec_170 see sec_170 and a however the easements provide any additional significant conservation restrictions on the underlying properties than those that already existed under local laws the properties for which the holds easements are already subject_to strict local ordinances the deed of easement utilized imposes no additional restrictions on property owners research shows that by the properties already subject_to strict local preservation laws would suffer little or no loss in value when subject_to an easement that imposes no additional restrictions on the property owner accepted did not the tax_court in1982 east llc v commissioner t c memo involving tax_year and property in nyc explicitly found that local law rather than the rights provided to the conservation organization under the deed of easement preserved the subject property therefore the easement did not preserve a certified_historic_structure pursuant to sec_170 form 886-a rev department of the treasury - internal_revenue_service page -23- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december xx december xx directors reviewed or engaged those further it does not appear that experienced with conservation issues to review any of the easement agreements with a critical eye as noted in at least one of the agreements the document allows to permit changes to the fagade that are not in compliance with the conservation_purpose because there are no consequences should fail to fulfill its rights and obligations under the document and the easement agreement contains no provisions that would bind a successor_in_interest to similarly subordination such that protected did not appear to raise any objections to the language pertaining to rights on extinguishment of the easement are not to the conservation_purpose in perpetuity finally an organization with a conservation_purpose is required to monitor the underlying properties to ensure that the easement restrictions are complied with and take action to enforce them when the underlying property owners are not complying with the restrictions the organization cannot demonstrate that it has a significant monitoring and enforcement program simply put the that accomplished a charitable conservation_purpose as contemplated by sec_170 and sec_501 c did not operate in a manner the organization has represented that monitoring and enforcing the historic preservation easements is its primary exempt activity the claims that its maintenance of the stewardship fund demonstrates that engages in significant easement monitoring activities and activities to cure easement restriction defaults however devoted minimal time to these activities and the facts show that the also failed to monitor the properties in any meaningful manner to see if the property owners were complying with the terms of the easements to establish that it operates exclusively for conservation purposes under sec_501 c an organization must do more than merely accept and hold easements for which donors are claiming charitable_contribution deductions under sec_170 the organization must establish that any accepted easements serve a conservation_purpose the organization must also operate as an effective steward to ensure that the easement continues to further a conservation_purpose the easement is a set of legal rights it can serve conservation purposes only if enforced where necessary the need for enforcement can be determined only through monitoring the extent of an organization's due diligence and monitoring activities combined with its capacity for and commitment to enforcement when necessary becomes highly significant in determining whether accepting and holding easements actually furthers a conservation_purpose see sec_1 c -1 c noting that an organization qualified for exemption under sec_501 c only if it engages primarily in one or more purposes specified in sec_501 c see also christian manner international inc v commissioner t c big_number cf sec_1_170a-14 to be an eligible donee of a conservation_easement an organization must have a form 886-a rev department of the treasury - internal_revenue_service page -24- form 886a n arne oft axpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended december xx december xx commitment to protect the conservation purposes of the donation and the resources to enforce the restrictions to pass the operational_test an organization must show that it primarily engages in activities that accomplish its exempt_purpose the facts and records show that the was more concerned with accommodating advancing a conservation_purpose accordingly the primarily in activities that accomplish a charitable purpose its customers donors than it was with has not shown that it engages should be revoked retroactively to 20xx incorporation date in 20xx and its clients benefitted more beginning from the service has determined than incidentally from the entity's arrangement with that engaged in substantial non-exempt activities in 20xx and did not satisfy the operational_test prescribed by treasury regulations beginning with the 20xx tax_year exempt status should be retroactively revoked effective december therefore 20xx in accordance with revproc_2013_09 supra taxpayer's position unknown at this time conclusions the service has determined that the income_tax under sec_501 a of the code as an organization described in sec_501 c the service also determined that the activities in 20xx and subsequent years and did not satisfy the operational_test prescribed by treasury regulations beginning with the 20xx tax_year accordingly the service proposes revocation of the exempt status effective december 20xx no longer qualifies for exemption from federal engaged in substantial non-exempt form 886-a rev department of the treasury- internal_revenue_service page -25-
